Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Yvonne Shyntum, J.D., Ph.D. on 12/09/2021.

The application has been amended as follows: 

Claims 1-20. (Cancelled)  
21.		(Currently amended)  A method for inhibiting germination of s, the method comprising applying an effective amount of a composition of to a planting area comprising a host plant before seed germination of the root parasitic plants,
	wherein the composition comprises an active compound represented by Formula I:

    PNG
    media_image1.png
    81
    166
    media_image1.png
    Greyscale

	wherein
	R1 is selected from the group consisting of: 
    PNG
    media_image2.png
    32
    97
    media_image2.png
    Greyscale
, a carboxyl group, and an acyl group, wherein when R1 is the carboxyl group or the acyl group, R1 includes a straight chain C1-Cn alkyl group between O and the carboxyl group or the acyl group; 
	R2 is a straight chain or branched C6-C10 alkyl group; and 
	n is from 1 to 40, 
	wherein the active compound binds to an active site of at least one strigolactone receptor in seeds of the root parasitic plant and the active compound is effective in inhibiting and
	wherein the root parasitic plants comprise at least one Orobanchaceae species or at least one Striga, species.
	(Currently amended)  The method of claim 21, wherein applying the compositioncomprising a host plant before seed germination of the root parasitic plant comprises applying the composition
	(Cancelled)  
	(previously presented)  The method of claim 21, wherein the active compound comprises at least one of 


    PNG
    media_image3.png
    132
    396
    media_image3.png
    Greyscale
,
Compound 1
n = 7-8


    PNG
    media_image3.png
    132
    396
    media_image3.png
    Greyscale
,
Compound 2
n = 9-10


    PNG
    media_image3.png
    132
    396
    media_image3.png
    Greyscale
,
Compound 3
n = 40


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,
Compound 4


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,
Compound 5

    PNG
    media_image6.png
    188
    377
    media_image6.png
    Greyscale
,
Compound 6

    PNG
    media_image7.png
    191
    386
    media_image7.png
    Greyscale
,
Compound 7

or any combination thereof.
	(Cancelled).
	(Currently amended)  The method claim 21, wherein the root parasitic plants compriseStriga, species, selected from the group consisting of Striga asiatica, Striga aspera, Striga forbesii, Striga hermonthica, Striga gesnerioides, and combinations thereof.
	(Cancelled).
	(Cancelled).   
	(Previously presented)  The method of claim 21, wherein the host plant is a monocotyledonous crop, a dicotyledonous crop, or any combination thereof.
	(Cancelled).  
	(Currently amended)  The method of claim 21, wherein the active compound is Striga-specific herbicide.
	(Cancelled). 
	(Currently amended)  The method of claim 21, wherein the active compound isStriga-specific agonist.
	(Previously presented)  The method of claim 21, wherein the at least one strigolactone receptor comprises an ShHTL7 receptor, and wherein the active compound is selected to bind to an active site of the ShHTL7 receptor in seeds of the root parasitic plant.
	(Previously presented) The method of claim 29, wherein the host plant is selected from the group consisting of sorghum, maize, millet, rice, cowpea, tomato, tobacco, carrot, clover, cucumber, sunflower, and combinations thereof.
	(Previously presented) The method of claim 31, wherein the composition selectively inhibits Striga seed germination.
37.		(cancelled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a triton compound or an octylphenol alkoxylate or alkylphenoxylcarboxylic acid compound of instant formula I being effective at inhibiting the germination of root parasitic plants without bringing harm to host plant. The data of instant Table 3 and Examples 3-4 supports instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616